UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2012 INTERSECTIONS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50580 (Commission File Number) 54-1956515 (IRS Employer Identification No.) 3901 Stonecroft Boulevard Chantilly, Virginia 20151 (Address of Principal Executive Offices) (Zip Code) (703)488-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)On May 14, 2012, Intersections Inc. (the “Company”) held an annual meeting of stockholders. (b)There were 16,821,876 shares present in person or by proxy at the meeting.At the meeting, stockholders approved the election of all the directors and the ratification of Deloitte & Touche LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2012.The number of votes cast at the meeting for the directors and the independent registered public accounting firm were as follows: For Withheld/ Against Abstain Broker Non-Votes 1.Directors Michael R. Stanfield 1,843,264 John M. Albertine 1,843,264 Thomas G. Amato 1,843,264 James L. Kempner 1,843,264 Thomas L. Kempner 1,843,264 David A. McGough 1,843,264 Norman N. Mintz 1,843,264 William J. Wilson 1,843,264 2.Ratification of Deloitte & Touche LLP as the Company’s independent registered public accounting firm 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 18, 2012 INTERSECTIONS INC. By: /s/ Neal Dittersdorf Name: Neal Dittersdorf Title: Executive Vice President
